 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CASEY JOSEPH BLACK,                               Case No. 1:20-cv-01115-SKO (PC)
12                        Plaintiff,                    ORDER GRANTING DEFENDANTS’ EX
13                                                      PARTE APPLICATION FOR EXTENSION
               v.                                       OF TIME
14    P. THOMAS, et al.,                                (Doc. 12)
15                        Defendants.
16

17            Defendants apply ex parte for an extension of time to file a responsive pleading to

18   Plaintiff’s complaint, pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 144(c).

19   (Doc. 12.) Defendants’ response is currently due May 25, 2021. (See Docs. 7, 9.)

20            Upon consideration of Defendants’ application, including defense counsel’s supporting

21   declaration, the Court finds good cause to grant the request for an extension of time. Accordingly,

22   Defendants’ application is GRANTED. Defendants shall have until June 22, 2021, to respond to

23   Plaintiff’s complaint.

24
     IT IS SO ORDERED.
25

26   Dated:     May 24, 2021                                        /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
